DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 20, Applicant has amended the pending claim to include “the detected irregularities further includes one of a body style, make, model, generation, unique marking on the exterior of the specific vehicle, or objects affixed to the exterior of the specific vehicle”.  The Amendments as presented do not align with the disclosure as originally filed and introduce new matter with regard to the scope of irregularities.  Irregularities are disclosed in paragraph 23 of the Specification.  The Applicant’s amendment does not accord with this portion of the specification.
Claim 20 is rejected due to their implicit inclusion of the rejected subject matter of independent claim 1, 11, and 17.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 20, Applicant recites “the specific vehicle”.  There is no antecedent basis for this limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield (US 2018/0011496) in view of Shellshear (US 2012/016367).
As per claim 1, Fairfield teaches an ego vehicle (100, Fig. 1), comprising: 

an object detection system configured to output an object signal in response to detecting a vehicle operating in an environment surrounding the ego vehicle (172, Fig. 1, [0031] “perception system”); 
an autonomous control system configured to autonomously control a vehicle system of the ego vehicle based on computer-assisted control alone (110, Fig. 1, [0030] “computing device 110 may be an autonomous driving computing system”); or both human input and computer-assisted control ( ¶ 2 “when vehicles that drive[] in an autonomous mode” this implicitly includes the ability for a vehicle to operate with human input when not in an autonomous mode and to be computer-assisted when in an autonomous mode.); 
an electronic control unit configured to (120, Fig. 1); and 
Fairfield teaches identifying an existing vehicle profile based upon information detected by the perception system ([0030]  “perception system 172 (for detecting objects in the vehicle's environment) “, [0031] “detecting and performing analysis on objects external to the vehicle such as other vehicles”, also [0064]);

Fairfield does not explicitly disclose identify an existing vehicle profile of the vehicle operating in the environment with the object detection system based on detected irregularities of the vehicle.  However, in a related invention, Shellshear teaches the identification of identity characteristics which are based upon detected irregularities of the vehicle (¶ [0099] “or whether the vehicle has running lights, headlights, fog lights, or indicator lights on or has broken lights or a broken windscreen, or whether the vehicle is emitting excessive exhaust fumes, or whether the vehicle has a flat tyre, or whether the vehicle is making excessive noise, or what model of car the track element resembles, or the numberplate of the car, or the detected weight of the track element; or any combination thereof. It will be appreciated that the identity characteristics depend on the particular implementation and other identity characteristics may equally be utilised without departing from the spirit and scope of the present disclosure.”).  It would have been obvious to modify Fairfield with the ability to utilize the detection of irregularities to identify an existing vehicle profile of the vehicle operating in the vehicle in order to allow for the system to access potential vehicle profiles based upon visually detectable data which may have an implication as to the identity or dynamic characteristics of the vehicle.  

instruct the ego vehicle system to perform a maneuver in order to interact with and create a reaction of the vehicle to the driving maneuver  ([0032] “computing device 110 may control the direction and speed of the vehicle by controlling various components” and [0065] “the vehicle may act to ‘test’ the prediction for the assertive behavior.  This action may include maneuvering the vehicle towards completing the action”); 

collect a data set utilizing  the object detection system, wherein the data set indicates the reaction of the vehicle to the driving maneuver; ([0069] “once the vehicle has acted to test the prediction, the autonomous vehicle’s computers may determine whether the other object has begun to take the responsive action according to the prediction”); and 
Fairfield teaches that data inclusive of vehicle behavior models may be stored or modified by the processor and that the models may be learned from data gathered by the vehicle’s perception system.  ([0025] “The data 134 may be retrieved, stored or modified by processor” “These behavior models may thus be created from human studies, intuition about how objects will behave, learned from data gathered by the vehicle's perception system.” “The behavior models may provide prediction information, for instance, include expected reaction times, speed changes (how quickly will the object accelerate or decelerate and how aggressively will the object brake or accelerate), changes in headings, etc.”).1  
Fairfield does not explicitly disclose a determination that the vehicle is operating in an autonomous driving mode.  However, Fairfield appears to implicitly determine the operation of the vehicle in an autonomous state as the invention is directed toward autonomous and alludes to such mode being operational ([0002] and [0016] – it appears that the vehicle must be an autonomous vehicle in order for Fairfield’s invention to operate, and [0069] making an autonomous vehicle more capable of carrying out an assertive driving maneuver).  It would have been obvious to modify Fairfield to include a step whereby it is determined or confirmed that a vehicle is currently operating in an autonomous mode when it would be important for the vehicle to utilize computer controlled methods of implementing assertive driving imitating a human driver.


As per claim 2, Fairfield teaches the ego vehicle of claim 1, wherein the electronic control unit is further configured to: build a specific vehicle profile based on the data set of the vehicle, wherein the data set is determined based on the object signal generated by the object detection system ([0025] “These behavior models may thus be created from human studies, intuition about how objects will behave, learned from data gathered by the vehicle's perception system.”); and 

predict future behavior of the vehicle in the environment surrounding the vehicle based on the data set of the specific vehicle profile, wherein the specific vehicle profile corresponds to the vehicle ([0025] “The behavior models may provide prediction information, for instance, include expected reaction times, speed changes (how quickly will the object accelerate or decelerate and how aggressively will the object brake or accelerate), changes in headings, etc.” and [0061]).  

As per claim 3, Fairfield teaches the vehicle of claim 2, wherein the electronic control unit is  further configured  to: autonomously control the vehicle based on the future driving patterns of the vehicle in the environment surrounding the vehicle ([0065]).  


As per claim 5, Fairfield teaches the vehicle of claim 1, wherein the vehicle profile expresses a pattern of operating the vehicle by a driver ([0025] “The behavior models may provide prediction information, for instance, include expected reaction times, speed changes (how quickly will the object accelerate or decelerate and how aggressively will the object brake or accelerate), changes in headings, etc.”) .  

As per claim 6, Fairfield teaches the vehicle of claim 1, wherein the electronic control unit is further configured to: determine the vehicle profile requires additional data related to vehicle operation; and 
determine the maneuver performed by the vehicle based on the additional data required by the vehicle profile ([0018-20] the determination as to whether a local vehicle will respond in accordance with an estimated profile and the and testing of a prediction based upon a profile to determine additional information for maneuvering an ego vehicle safely).  

As per claim 7, Fairfield teaches the vehicle of claim 1, wherein the electronic control unit is further configured to: store the at least one vehicle profile either in non-transitory memory modules or in a network, wherein the vehicle includes a network interface hardware configured to transmit and receive data from the network ([0028]).  

As per claim 8, Fairfield teaches the vehicle of claim 1, comprising a vehicle operating condition sensor system configured to output an operational signal indicative of one or more operating conditions of the vehicle ([0030]), wherein the electronic control unit is further configured to: determine a unique vehicle profile based on the operational signal generated by the vehicle operating condition sensor system ([0025] “The behavior models may provide prediction information, for instance, include expected reaction times, speed changes (how quickly will the object accelerate or decelerate and how aggressively will the object brake or accelerate), changes in headings, etc”).  

As per claim 9, Fairfield teaches the vehicle of claim 1, wherein the electronic control unit is further configured to: 
after building the vehicle profile ([0025]), 
determine a presence and at least one visual attribute of a specific vehicle in the environment surrounding the vehicle based on the object signal from the object detection system ([0031] “components for detecting and performing analysis on objects external to the vehicle such as other vehicles” and “the perception system 12 may include lasers, sonar, radar, one or more cameras, or any other detection devices which record data which may be processed by computing device 110.”); 

identify a unique vehicle profile that corresponds to the specific vehicle in the environment surrounding the vehicle based on the at least one visual attribute ([0017]); and 

predict future driving patterns of the specific vehicle in the environment surrounding the vehicle based on the unique vehicle profile ([0017]).  

As per claim 10, Fairfield teaches the vehicle of claim 1, wherein the electronic control unit is further configured to: in response to determining the at least one vehicle profile already exists, modify the vehicle profile based on the data set ([0025] “the data 134 may be retrieved, stored or modified by processor 120 in accordance with the instructions.  As an example, data 134 of memory 130 may store behavior models.”  “These behavior models may thus be … learned from data gathered by the vehicle’s perception system.”).  

As per claim 11, Applicant recites a vehicle having essentially the same limitations as claim 2 supra and is as such rejected under similar rationale.

As per claim 12, Applicant recites a vehicle having essentially the same limitations as claim 3 supra and is as such rejected under similar rationale.


As per claim 14, Applicant recites a vehicle having essentially the same limitations as claim 5 supra and is as such rejected under similar rationale.

As per claim 15, Applicant recites a vehicle having essentially the same limitations as claim 6 supra and is as such rejected under similar rationale.

As per claim 16, Applicant recites a vehicle having essentially the same limitations as claim 7 supra and is as such rejected under similar rationale.

As per claim 17, Applicant recites a vehicle having essentially the same limitations as claim 1 supra and is as such rejected under similar rationale in further consideration of the following additional limitations:
in response to determining the vehicle is operating in an autonomous driving mode, 

identify a vehicle profile that corresponds to the vehicle operating in the environment based on the detected vehicle  ([0062]); 
predict a future driving pattern of the vehicle operating in the environment based on the vehicle profile ([0062]); 

determine a preventative maneuver based on the future driving pattern of the vehicle in the environment ([0019]); and 

perform the preventative maneuver by the vehicle systems of the vehicle ([0019]).  

Fairfield does not explicitly disclose identify an existing vehicle profile of the vehicle operating in the environment with the object detection system based on detected irregularities of the vehicle.  However, in a related invention, Shellshear teaches the identification of identity characteristics which are based upon detected irregularities of the vehicle (¶ [0099] “or whether the vehicle has running lights, headlights, fog lights, or indicator lights on or has broken lights or a broken windscreen, or whether the vehicle is emitting excessive exhaust fumes, or whether the vehicle has a flat tyre, or whether the vehicle is making excessive noise, or what model of car the track element resembles, or the numberplate of the car, or the detected weight of the track element; or any combination thereof. It will be appreciated that the identity characteristics depend on the particular implementation and other identity characteristics may equally be utilised without departing from the spirit and scope of the present disclosure.”).  It would have been obvious to modify Fairfield with the ability to utilize the detection of irregularities to identify an existing vehicle profile of the vehicle operating in the vehicle in order to allow for the system to access potential vehicle profiles based upon visually detectable data which may have an implication as to the identity or dynamic characteristics of the vehicle.  

As per claim 18, Fairfield teaches the vehicle of claim 17, wherein electronic control unit is further configured to: steer the vehicle based on the preventative maneuver in a direction that substantially prevents contact by the specific vehicle operating in the environment surrounding the vehicle ([0019], [0032], and [0069]).  

As per claim 19, Fairfield teaches the vehicle of claim 17, wherein the preventative maneuver include at least one of: accelerating or decelerating the vehicle ([0027] “, changing lanes ([0071] “change lanes”, and changing a future trajectory of the vehicle ([0005], [0016], [0027], [0032], [0071], [0072]).  

As per claim 20, Fairfield teaches the vehicle one claim 17, wherein the detected irregularities2 further includes one of a body style, make, model, generation, unique markings on an exterior of the vehicle, or objects affixed to the exterior of the vehicle ([0062] “for objects such as vehicles like vehicle 680 (i.e. small passenger vehicles)”).  

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield (US 2018/0011496) in view of Shellshear (US 2012/016367)  as applied to claim 2 and 11 above (“Fairfield”), and further in view of Ohmert (US 2018/0137088).
As per claim 4, Fairfield teaches the vehicle of claim 2, wherein the data set further includes at least one of a body style (See Ohmert ¶ 31), a manufacturer (See Ohmert ¶ 31), a generation, visual appearance (See Ohmert ¶ 31), driving patterns based on time of day (see supra), a specific geographical location, manufacturer and model (see supra), and driver demographics ([0025] “The behavior models may be configured to provide predictions for the actions of specific types of objects such as different vehicles (passenger vehicle, motorcycles, large trucks (e.g. tractor trailers), busses, etc.) or pedestrians or bicyclists.”).  

As per claim 13, Applicant recites a vehicle having essentially the same limitations as claim 4 supra and is as such rejected under similar rationale.

                                                     

Response to Arguments
Applicant's arguments filed March 24, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alternatively, in a related invention, Tarkiainen teaches that “The system is able to detect dynamic changes and update the vehicle profile indexes based on the changes in the dynamic features.” ([0076]).  It would have been obvious to modify Fairfield with the ability to update the existing vehicle profile associated with the vehicle based on the data set in order to ensure that vehicle profiles are appropriately updated to reflect data best reflective of the particular vehicle.  Tarkiainen WO 2017/147007.
        2 Interpreted with respect to the additional limitations recited in the instant claim.